Citation Nr: 1455343	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-16 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease, rated 10 percent from September 27, 2002, through April 16, 2004, and rated 10 percent from August 1, 2004 through August 25, 2010.

2.  Entitlement to an increased rating for coronary artery disease rated 30 percent as of August 26, 2010.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from April 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an august 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case belongs to the RO in Winston-Salem, North Carolina.

The issues of entitlement to a rating in excess of 30 percent for coronary artery disease from August 26, 2010, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  From September 27, 2002, through April 16, 2004, the Veteran's coronary artery disease was not manifested by a workload of greater than 5 METs but not greater than 7 METs, or, evidence of cardiac hypertrophy or dilatation, an episode of acute congestive heart failure in the prior year, or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2.  From August 1, 2004, through August 25, 2010, the Veteran's coronary artery disease more nearly approximated periodic congestive heart failure.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for coronary artery disease from September 27, 2002, through April 16, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for a rating of 60 percent, but not higher, for coronary artery disease from August 1, 2004, through August 25, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice should inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  The notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the August 2011 rating decision granted service connection for the heart disability on appeal, that claim is now substantiated.  Therefore, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2014).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's heart disability, the relevant criteria have been provided to the Veteran, including in the April 2012 statement of the case.  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service medical records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  The Veteran has undergone a VA examination that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the examination obtained in this case is adequate, as it considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examination described the Veteran's heart disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the rating issue on appeal has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  The Board finds that VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).

The regulations pertaining to the rating of coronary artery disease were amended during the pendency of the Veteran's appeal.  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies, from the effective date of the change, absent congressional or regulatory intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  VA may apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change, but must apply both criteria to the period after the effective date of the regulatory change and determine which is more favorable to the claimant.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003).

Prior to October 6, 2006, the rating criteria for coronary artery disease under Diagnostic Code 7005 provided that a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required was to be rated as 10 percent disabling.  A workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, was to be rated as 30 percent disabling.  More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent was to be rated as 60 percent disabling.  With documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent was to be rated as 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2006).

From October 6, 2006, Diagnostic Code 7005 provides additional new provisions that (1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present, and whether or not there is a need for continuous medication, must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the LVEF has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the left ventricular ejection fraction test is needed in a particular case because the available medical information does not sufficiently reflect the severity of a Veteran's cardiovascular disability.  38 C.F.R. § 4.100 (2014).

Records indicate that the Veteran had myocardial infarctions in 1986, 1993, and 1997.  In 1997 the Veteran underwent three vessel coronary artery bypass graft.  The Veteran had another myocardial infarction on April 17, 2004, and was hospitalized and discharged on April 20, 2004, with a diagnosis of status post cardiac catheterization with two Cypher stents placed to the left anterior descending.  Left ventricular dysfunction with ejection fraction of 40 percent was noted.

An August 2011 rating decision granted service connection for coronary artery disease, and assigned a 10 percent rating from September 27, 2002, through April 16, 2004, a temporary total disability rating from April 17, 2004, through July 31, 2004, a 10 percent rating from August 1, 2004, through August 25, 2010, and a 30 percent rating as of August 26, 2010.

September 27, 2002, through April 16, 2004

Evidence from September 27, 2002, through April 16, 2004, includes a private November 2002 treatment record indicating that the Veteran reported that he had no angina but was continuing to have palpitations.  Cardiac examination showed no murmur, and a stress test revealed a METs level of 11.  The impression was stable coronary artery disease.

A February 2004 private record noted chest pain.  Chest X-ray showed a normal cardiac silhouette.

A review of the competent evidence from September 27, 2002, through April 16, 2004, finds no support for assignment of a 30 percent or 60 rating under the applicable provisions of Diagnostic Code 7005 as there is no showing of a workload of greater than 5 METs but not greater than 7 METs that causes the listed symptoms, nor is there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Further, an episode of acute congestive heart failure in the prior year, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, was not shown.

Accordingly, the Board finds that the preponderance of the evidence is against a claim for a rating greater than 10 percent for coronary artery disease from September 27, 2002, through April 16, 2004.  Therefore, that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

August 1, 2004, through August 25, 2010.

A June 2005 VA medical record included congestive heart failure as an active problem and included an assessment of stable congestive heart failure.

A January 2006 echocardiogram revealed a normal heart, METs level of 10, and ejection fraction between 60 and 65.

A private June 2006 cardiac evaluation noted no murmur or gallop.  Coronary artery disease with worsening dyspnea was noted.

January 2007 and January 2008 echocardiograms revealed an ejection fraction between 55 and 60 percent with no evidence of congestive heart failure.

A July 2007 VA record noted that the Veteran had recent complaints of chest pain and noted that coronary artery disease and congestive heart failure were-stabilizing.

An October 2007 echocardiogram revealed an ejection fraction between 55 and 60 percent with moderate left ventricular hypertrophy.  An October 2007 private treatment record noted severe coronary artery disease with congestive heart failure.

A March 2008 private record noted that the Veteran had recently had three episodes of fairly severe chest pain which had lasted 15 to 20 minutes.

Private testing in July 2008 revealed a normal size heart and ejection fraction of 60 to 65 percent.  An August 2008 record noted that the Veteran's primary problem was palpitations. 

A March 2009 private record noted chest pain.  Chest X-ray showed a normal cardiac silhouette.

An August 2010 VA examination noted that the Veteran had a myocardial infarction in 2004 and had stenting.  In 2007, he developed unstable angina and had stenting.  He again had unstable angina.  He was found to have Grade III angina with mild exertion, and fatigue due to cardiac symptoms.  He had also developed frequent ventricular ectomy, paroxysmal atrial fibrillation, and periodic congestive heart failure.  The examiner stated that the congestive heart failure was not chronic, and there had been one episode in the last 12 months.  However, in another location, the examiner stated that there had been more than one episode of acute congestive heart failure in the previous year.  The examiner found that the heart size was enlarged and that the ejection fraction was greater than 50 percent.  An activity level of more than 5 METs and up to 7 METs was assigned, with a note that the Veteran could walk one mile at a slow to medium pace, could walk up one flight of stairs, and could perform all activities of daily living.

A review of the competent evidence for this time period finds support for a 60 percent rating under the applicable provisions of Diagnostic Code 7005.  Evidence such as October 2007 and March 2008 private medical records noted congestive heart failure or at least exertional congestion, and June 2005 and July 2007 VA records appear to have listed congestive heart failure as a working diagnosis.  Significantly, the August 2010 VA examiner noted that the Veteran in prior years had "periodic" CHF.  That examiner also stated variously that there was one episode of congestive heart failure and that there was more than one episode of acute congestive heart failure in the previous year.  The Board views these findings as at least approximating "more than one episode of acute congestive heart failure in the past year," thus warranting a 60 percent rating from August 1, 2004, to August 25, 2010.

However, the evidence does not show chronic congestive heart failure, or, a workload of 3 METs or less, or, left ventricular dysfunction with an ejection fraction of less than 30 percent has not been shown, a rating in excess of 60 percent for this time period is not warranted.  While the August 2010 VA examiner indicated that the Veteran had congestive heart failure, it was characterized as periodic, not chronic, and records such as private echocardiograms undertaken during the appeal period have made specific findings of no congestive heart failure.  Furthermore, no evidence has shown an ejection fraction of less than 30 percent.

While the Veteran has requested that VA consider rating his disability as paroxysmal atrial fibrillation under Diagnostic Code 7010, the Board notes that an rating in excess of 30 percent is not available under Diagnostic Code 7010.  Therefore, that diagnostic code cannot support any higher rating.

Accordingly, the Board finds that the evidence supports the assignment of a 60 percent rating, but not higher, for coronary artery disease from August 1, 2004, through August 25, 2010.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is considered competent to give evidence about symptoms such as cheat pain and dyspnea.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in the reports of the symptoms he experiences and has relied, in part, on those statements in assigning the 60 percent rating.  However, competent evidence concerning the nature and extent of the Veteran's heart disability has also been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's heart disability is rated.  Therefore, the Board finds those records to be the most probative evidence with regard to whether an increased rating is warranted because of the training of the medical providers.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Three analytical steps are necessary to determine whether referral for extra-schedular consideration is warranted.  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating fails to reasonably describe or to contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires the assignment of an extra-schedular rating. Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence of record does not show that the service-connected heart disability picture is so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's disability on appeal is not one that is rated by analogy, but, instead, has been rated under Diagnostic Code 7005, that specifically contemplates the level of occupational and social impairment caused by coronary artery disease.  The Veteran's symptoms such as dyspnea, fatigue, angina, and workload are specifically enumerated under Diagnostic Code 7005.  Therefore, the Board finds that the Veteran's disability picture is not exceptional, and referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for coronary artery disease from September 27, 2002, through April 16, 2004, is denied.

Entitlement to a rating of 60 percent, but not higher, for coronary artery disease from August 1, 2004, through August 25, 2010, is granted.


REMAND

As for the issue of entitlement to an initial staged rating in excess of 30 percent for coronary artery disease as of August 26, 2010, the Board finds that the record does not contain sufficient evidence to decide the claim as the Veteran has not undergone a rating examination for the heart disability in over four years, since August 2010.  Therefore, a more current VA examination is needed to determine the current severity of the heart disability.

As the issue of entitlement to an initial rating in excess of 30 percent for coronary artery disease from August 26, 2010, could have significant impact on the TDIU claim, a decision on the issue of entitlement to a TDIU is deferred pending completion of the actions requested below.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records dated since February 14, 2012, and associate them with the record.

2.  Then, schedule the Veteran for a VA examination to determine the severity of coronary artery disease.  The examiner must review the claims file and must note that review in the report.  Any necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's service-connected disabilities of coronary artery disease and a chest scar make him unable to secure or follow substantially gainful employment.  If the Veteran is felt capable of work, the examiner should state what type and what accommodations would be needed due to service-connected disability.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


